EXHIBIT32.1 WorldNet, Inc. of Nevada CERTIFICATION OF PERIODIC REPORT Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 18 U.S.C. Section 1350 The undersigned executive officer of WorldNet, Inc. of Nevada certifies pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: a. the quarterly report on Form 10-Q of WorldNet, Inc. of Nevada for the quarter ended June 30, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and b. the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of WorldNet, Inc. of Nevada. Date: July 29, 2014 By: /s/ Donald R. Mayer Donald R. Mayer Principal Executive Officer Principal Financial Officer
